DETAILED ACTION
This action is in response to an amendment to application 17/093462, filed on 11/9/2020. Claims 1-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,095,577, hereinafter “Faibish,”
Regarding claim 1, Faibish anticipates “A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts comprising:
receiving a request to access data associated with a distributed metadata store; (see, e.g., Faibish 18:49-57)
processing the request to access data using the distributed metadata store, at least by: 
determining an object identifier of a metadata storage container using an identification of a data storage container having the data; (see, e.g., Faibish 19:11-20) and 	
querying the distributed metadata store using the determined object identifier, wherein the distributed metadata store uses the determined object identifier to determine a location of metadata in the distributed metadata store and the metadata at the location is accessed to determine the location of the data.” (see, e.g., Faibish 19:21-29).
Regarding claim 2, Faibish anticipates “The computer readable medium of claim 1, wherein metadata at the location is maintained in a metadata storage container separate from a data storage container containing the data.” (see, e.g., Faibish 19:30-32).
Regarding claim 3, Faibish anticipates “The computer readable medium of claim 2, wherein the metadata in the metadata storage container identifies a physical location of the data.” (see, e.g., Faibish 19:19-22; “The positive response includes a file ID from metadata 45 identifying the file on the storage storing the file. As used herein, the file identifier (file ID) may be any value identifying the file to the storage storing the file.”; 19:30-32).
Regarding claim 4, Faibish anticipates “The computer readable medium of claim 1, wherein the metadata at the location codifies a logical-to-physical mapping associated with a virtual disk.” (see, e.g., Faibish 13:60-64; 21:22-34).
Regarding claim 5, Faibish anticipates “The computer readable medium of claim 1, wherein the distributed metadata store comprises a multi-node ring structure and nodes of the multi-node ring structure are connected over a network.” (see, e.g., Faibish 17:25-67).
Regarding claims 8-12 and 15-19, the instant claims are equivalents of claims 1-5, differing only by statutory class. Accordingly, the rejections of claims 1-5 apply, mutatis mutandis, to claims 8-12, and the rejection of claims 1-5 apply, mutatis mutandis, to claims 15-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faibish in view of U.S. Patent No. 7,636,801, hereinafter “Kekre.” 
	Regarding claim 6, Faibish discloses “The computer readable medium of claim 1,” but does not appear to disclose the further limitation “wherein the metadata at the location comprises multiple levels of cascaded metadata, and a first level identifies the location of the data, a second level identifies a location of the first level.” Put differently, Faibish discloses local data and locally-stored metadata identifying said local data, but Faibish does not appear to disclose a further layer of metadata identifying the locally-stored metadata. However, Kekre discloses (at fig. 3-6 & associated text) a “metadata server [that] may be configured to manage metadata for a plurality of storage objects and export that metadata to various storage entities” and an arbitrary number of metadata layers.
Faibish and Kekre are directed toward metadata management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the metadata management of Faibish with the multi-level metadata functionality of Kekre, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to maintain data consistency across diverse data storage networks with varying hierarchies. Accordingly, the combination of Faibish and Kekre renders obvious the instant claim.
Regarding claims 13 and 20, the instant claims are equivalents of claim 6, differing only by statutory class. Accordingly, the rejection of claim 6 applies, mutatis mutandis, to claims 13 and 20.

Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable (1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (2) if a Terminal Disclaimer is filed to overcome the following non-statutory Double Patenting rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,831,521, which arose from application 15/965656, the parent application of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth in the following representative claims:
Instant Application 17/093462
Conflicting Patent 10,831,521
1. A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts comprising: 	receiving a request to access data associated with a distributed metadata store; 
	processing the request to access data using the distributed metadata store, at least by: 
	determining an object identifier of a metadata storage container using an identification of a data storage container having the data; and 
	querying the distributed metadata store using the determined object identifier, wherein the distributed metadata store uses the determined object identifier to determine a location of metadata in the distributed metadata store and the metadata at the location is accessed to determine the location of the data.
9. A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts the acts comprising: 	maintaining multiple types of metadata for content within a storage pool, wherein the storage pool is formed from local storage devices distributed across multiple nodes connected over a network, 
	a first type of metadata being stored at respective nodes of the multiple nodes and at least identifying a physical storage location for data the first set of metadata stored in a the first storage device at the same respective node, and 	maintaining a second type of metadata being distributed across the multiple nodes connected over the network and that identifies identifying physical storage locations of the first set type of metadata at each node of the multiple nodes; and
	wherein an access request for data is serviced at least by accessing the second type of metadata distributed across the multiple nodes to determine a physical storage location for a corresponding portion of the first type of metadata at the same node as the data.
6. The computer readable medium of claim 1, wherein the metadata at the location comprises multiple levels of cascaded metadata, and a first level identifies the location of the data, a second level identifies a location of the first level.
11. The computer readable medium of claim 9, wherein the first type of metadata comprises cascaded metadata and the cascaded metadata comprises multiple levels of subsets of metadata at the respective nodes, wherein a first subset identifies the physical storage location of the data, a second subset identifies a physical storage location of the first subset,
7. The computer readable medium of claim 6, wherein the set of acts further comprise 
	accessing an initial level of the multiple levels of cascaded metadata to identify a physical address of a portion of the data that is local to a node and iteratively accessing successive next levels of the cascaded metadata until the physical address of the portion of the data that is local to the node is identified or until a last level of the multiple levels of cascaded metadata is reached.
12. The method of claim 11, further comprising 

	accessing an initial level of the multiple levels of cascaded metadata to identify a physical address of a portion of the data that is local to a node and iteratively accessing successive next levels of the cascaded metadata until the physical address of the portion of the data that is local to the node is identified or until a last level of the multiple levels of cascaded metadata is reached.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191